


117 HR 2965 IH: Naomi Schwartz Safe Parking Program Act of 2021
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2965
IN THE HOUSE OF REPRESENTATIVES

May 4, 2021
Mr. Carbajal (for himself and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To require the Secretary of Housing and Urban Development to establish a grant program to provide amounts to eligible entities for costs associated with the establishment and operation of a safe parking program, and for other purposes.


1.Short titleThis Act may be cited as the Naomi Schwartz Safe Parking Program Act of 2021 . 2.Safe parking program grants (a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of Housing and Urban Development shall establish a grant program to provide amounts to eligible entities for costs associated with the establishment and operation of new or existing safe parking program. 
(b)Grant termIf the Secretary awards a grant to an eligible entity under subsection (a), such grant shall be for a term of 5 years. (c)Amount (1)In generalAn eligible entity awarded a grant under this section shall receive an equal amount of money in each of the 5 years of the term of the grant.
(2)CapNo eligible entity may receive an amount under this section that exceeds $5,000,000. (d)Applications (1)In generalTo be eligible to receive a grant under subsection (a), an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a description of how any amounts awarded to the eligible entity will be used.
(2)Multiple locationsAn eligible entity may, in such application, propose to establish or continue operating safe parking program as multiple locations.  (3)PriorityThe Secretary shall give priority to applications from eligible entities that serve homeless persons in underserved areas, as such term is defined in section 81.2 of title 24, Code of Federal Regulations. 
(e)Use of fundsExcept as provided by subsection (f), any eligible entity that is awarded an amount under this section shall use such amount for costs associated with— (1)establishing and operating a safe parking program;
(2)providing permanent rehousing assistance to families using the safe parking program; (3)employing staff who maintain the safety and health of participants and monitor program or shelter compliance;
(4)establishing and maintaining the operation of hygiene facilities and restrooms for homeless persons; (5)maintaining the vehicles of homeless persons using a safe parking program and providing gas for such persons to use their vehicles to drive to places that will help them obtain or maintain housing, including to work, to schools, to medical appointments, and to search for home; or
(6)entering data and information into the Department of Housing and Urban Development’s Homeless Management Information System. (f)Alternative use of fundsIf a eligible entity determines that a safe parking program is no longer necessary, such eligible entity may, after approval from the Secretary of Housing and Urban Development use any amounts provided under this section for activities that are eligible for the use of emergency solutions grant program amounts under section 415 of the McKinney-Vento Homeless Assistance Act.
(g)Rehousing and case management servicesAny homeless person who makes use of a safe parking program established or operated using amounts awarded under this section is not required to accept case management or rehousing services offered as part of such program.  (h)Definitions (1)Eligible entityThe term eligible entity means—
(A)a unit of general purpose local government; (B)an Indian tribe or its tribally designated housing entity as such terms are defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996;
(C)a non-profit organization that provides services to homeless persons; or (D)a collaborative applicant or other organization or entity funded under the Continuum of Care program under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).
(2)Essential serviceThe term essential service as the meaning given the term in section 567.102 of title 24, Code of Federal Regulations.  (3)Homeless personThe term homeless person has the meaning given the term in section 103 of the McKinney-Vento Homeless Assistance Act.
(4)Safe parking programThe term safe parking program means a program that— (A)provides homeless persons living in vehicles, including motor homes, with a safe place to park their vehicles overnight to facilitate a transition to more stable housing; and
(B)provides re-housing services and essential services. (5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
(6)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States. (i)Report to CongressThe Secretary shall, not later than 180 days after the end of the second fiscal year and after the end of the fifth fiscal year following the date of the enactment of this section, submit to the Congress a report on the impact of grants awarded under this section, including, to the extent determinable, any data about—
(1)the number of homeless persons living in vehicles in the geographic region in which the eligible entity operates in each of the 7 previous years;  (2)the demographics and number of homeless persons who choose to participate in a safe parking program; and
(3)the number of homeless persons who choose to participate in a safe parking program who exit into permanent housing. (j)Authorization of AppropriationsThere is authorized to be appropriated to carry out this Act $25,000,000 for each of the first 5 fiscal years beginning after the date of the enactment of this section. 
(k)Termination of grant programThe Secretary may not award any grant under this section after the date that is final day of the fifth fiscal year beginning afer the date of the enactment of this section.   